DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 26 are presented for examination. Claims 1 - 14, 19 - 22, 25 and 26 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 414 in FIG. 5, element 610 in FIG. 8, elements 722 and 724 in FIG. 9, and elements 554a and 550a - 550f in FIGS. 7a - f are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The disclosure is objected to because of the following informalities: Element 38 in paragraph [0091] should recite “138”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: GUI 225 in paragraph [0105] should recite “GUI 224”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Element 400 in paragraph [0109] should recite “300”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Element 554 in paragraph [0134] should recite “554a”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Element 614 in paragraph [0149] should recite “610”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  storage component for storing and communication component to transmit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “at least one storage component for storing at least one electronic map for the facility” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states in paragraph [0100]: “The storage component 214 can include RAM, ROM, one or more hard drives, one or more flash drives or some other suitable data storage elements such as disk drives, etc.” The specification in paragraph [0101] also states: “The storage component 214 may include one or more databases (not shown).” The specification discloses hardware, software, or a combination of both to perform the function. Based on the specification, storing can be performed in a number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2 - 13 are rejected due to inherited claim deficiencies of claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of storing at least one electronic map for the facility. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 2 - 13 are rejected due to inherited claim deficiencies of claim 1.

Examiner’s Note on 112
The recited 112(f) limitation of “communication component to transmit data, including a set of CAD files relating to the facility and the at least one electronic map for the facility via a communication network” appears to 

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 - 9, 12 - 14, 19 - 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (U.S. PG Pub 2012/0065944 A1), hereinafter “Nielsen”, and further in view of Saru (“Integrating Building Plans into Existing Cadastral System”), hereinafter “Saru”.

As per claim 1, Nielsen discloses:
a system for creating an electronic map for a facility from computer-assisted-design (CAD) files, the system comprising at least one storage component for storing at least one electronic map for the facility (Nielsen, paragraph [0033] discloses a system (apparatus) with memory to store instructions and information, and paragraph [0068] adding the CAD formats as one of the formats for the electronic engineering plans.)

the at least one electronic map including one or more layers, each layer including at least one object (Nielsen, paragraph [0070] discloses engineering plan including facilities map, architectural drawings, and aerial/satellite images, with paragraph [0129] adding the layers displayed on the drawing of the engineering plan.)

a communication component to transmit data including a set of CAD files relating to the facility and the at least one electronic map for the facility via a communication network (Nielsen, paragraph [0033] discloses communication interface to receive and send data, with paragraph [0068] adding the CAD formats as one of the formats for the electronic engineering plans.)

and a processor operatively coupled to the at least one storage component and the communication component, the processor being configured for (Nielsen, paragraph [0069] discloses at least one processor in a computing device to perform functions.)

receiving the set of CAD files relating to the facility (Nielsen, paragraph [0033] discloses communication interface to receive and send data, including digital images to generate an engineering plan, and paragraph [0070] adds images to generate the engineering plan includes a CAD drawing of the worksite.)

for each CAD file of the set, classifying the CAD file as a site plan or a floor plan (Nielsen, paragraph [0070] discloses a CAD drawing as a type of base image, and based on the information in the images, they images can be used as a work site base image.)

defining the one or more layers based on the set of CAD files (Nielsen, paragraph [0113] discloses using information with regards to the work site base image/engineering plans, used to identify different layers overlaid on an image layer, which can be identified using different colors or other visible features.)

for each CAD file of the set, generating an electronic map (Nielsen, paragraph [0070] adds images to generate the engineering plan includes a CAD drawing of the worksite used to generate the engineering plan.)

for each CAD file of the set, assigning text data in that CAD file to an object in the electronic map for that CAD file (Nielsen, paragraph [0028] discloses the ability to make different mark-ups in the image in the creation of an engineering plan, and paragraph [0033] adds generating the marked-up image for display.)

(Nielsen, paragraph [0239] discloses storing the created engineering plan.)

Nielsen does not expressly disclose:
aligning objects in the at least one electronic map for the facility, based on the layer of the object;

Saru however discloses:
aligning objects in the at least one electronic map for the facility, based on the layer of the object (Saru, page 28, lines 10 - 11 discloses overlaying floorplans on the building footprint, as shown in FIG. 18.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engineering plans of a facility generated from aerial/satellite images teaching of Nielsen with the overlay of floorplans on a building footprint teaching of Saru. The motivation to do so would have been because Saru discloses the benefit of the use of AutoCAD for 3D modeling, which is less restrictive, as it offers more room for improved building visualization (Saru, page 31, lines 14 - 18).

For claim 5: The prior art of Nielsen discloses claim 5: The system of claim 1, wherein:
the processor being configured for classifying the CAD file comprises the processor being configured for receiving a latitude and longitude of the facility (Nielsen, paragraph [0026] discloses information with regards to latitude and longitude coordinates of where the installation is to be located obtained.)

retrieving satellite imagery of the latitude and longitude of the facility (Nielsen, paragraph [0026] discloses the latitude and longitude coordinates of the location of an installation used in the image data of the work site, and paragraph [0028] adds aerial or satellite images of the work site in image data.)

and segmenting the facility from the retrieved satellite imagery to use as the site plan (Nielsen, paragraph [0070] discloses information from images including a plurality of features.)

wherein the processor being configured for segmenting the facility from the retrieved satellite imagery comprises the processor being configured for segmenting one or more buildings from the retrieved satellite imagery (Nielsen, paragraph [0070] discloses aerial images of the work site used to indicate features including buildings as well as utility infrastructure.)

Nielsen does not expressly disclose:
aligning each of the one or more segmented buildings to a floor of a CAD file in the set; and 
identifying the segmented building having a smallest alignment difference as the facility.

Saru however discloses:
aligning each of the one or more segmented buildings to a floor of a CAD file in the set (Saru, page 28, lines 10 - 11 discloses overlaying floorplans on the building footprint, as shown in FIG. 18.)

identifying the segmented building having a smallest alignment difference as the facility (Saru, page 28, lines 10 - 17 discloses a comparison with the floorplan and building footprint, providing a variance or difference between the floorplan and footprint.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engineering plans of a facility generated from aerial/satellite images teaching of Nielsen with the overlay of floorplans on a building footprint teaching of Saru, along with the additional teaching of a comparison between boundaries of a floorplan and footprint of a building, also found in Saru. The motivation to do so would have been because Saru discloses the benefit of the use of AutoCAD for 3D modeling, which is less restrictive, as it offers more room for improved building visualization (Saru, page 31, lines 14 - 18).

For claim 6: The combination of Nielsen and Saru discloses claim 6: The system of claim 5, wherein:
(Saru, page 28, lines 10 - 17 discloses a comparison with the floorplan and building footprint, providing a variance or difference between both, within the acceptable measurement of the position of the building.)

and only identifying the segmented building as the facility if the alignment difference is less than the pre-determined alignment threshold (Saru, page 28, lines 10 - 17 adding the boundaries of the plans being compared determine the accuracy of the variance between the footprint and floorplan.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engineering plans of a facility generated from aerial/satellite images teaching of Nielsen with the overlay of floorplans on a building footprint teaching of Saru, along with the additional teaching of a comparison between boundaries of a floorplan and footprint of a building to determine if it is within a variance, also found in Saru. The motivation to do so would have been because Saru discloses the benefit of the use of AutoCAD for 3D modeling, which is less restrictive, as it offers more room for improved building visualization (Saru, page 31, lines 14 - 18).

For claim 7: The combination of Nielsen and Saru discloses claim 7: The system of claim 1, wherein:
the processor being configured for defining the one or more layers based on the set of CAD files further comprises the processor being configured for defining a layer based on one or more entities detected in the CAD file, the one or more shapes representing one or more physical features of the facility (Nielsen, paragraph [0131] discloses layers or sub-layers defined by shapes text or graphics/images, with paragraph [0132] adding features of a layer, for example components in a layer, displayed on an image, which includes a layer name.)

For claim 8: The combination of Nielsen and Saru discloses claim 8: The system of claim 1, wherein:
(Nielsen, paragraph [0130] discloses layers with different components categorized as having pipes, valves, or meters, and paragraph [0131] adds visual information of layers or sub-layers provided in the form of lines, shapes, texts, or graphics.)

For claim 9: The combination of Nielsen and Saru discloses claim 9: The system of claim 1, wherein:
the processor being configured for classifying the CAD file and defining the one or more layers based on the set of CAD files comprises the processor being configured for generating a site configuration file (Nielsen, paragraph [0069] discloses work site images based on the work site displayed.)

the site configuration file storing the classification of files and the definition of one or more layers (Nielsen, paragraph [0033] discloses a system (apparatus) with memory to store instructions and information.)

For claim 12: The combination of Nielsen and Saru discloses claim 12: The system of claim 1, wherein:
the processor being further configured for assigning text data in that CAD file to an object in the electronic map for that CAD file comprises the processor being configured for extracting one or more closed polygons from the floor plan (Saru, page 20, lines 6 - 8 discloses extracting building footprints, including the ground wall positions, shown for example in FIG. 13.)

extracting one or more text strings from the floor plan, each text string comprising a location identifier (Saru, page 23, lines 1 - 6 discloses dimensions converted to annotations and used to indicate the distance between features of a building.)

and associating each of the one or more location identifiers with a polygon of the one or more polygons (Saru, page 23, lines 1 - 2 adds dimensions also indicate the length of a side of a building, with FIG. 18 shows the variance of a footprint compared to the floorplan, but also shows an annotation of the length of the wall annotated within the figure.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engineering plans of a facility generated from aerial/satellite images teaching of Nielsen with the overlay of floorplans on a building footprint teaching of Saru, along with the additional teaching of the dimensions provided as annotations with regards to the footprint, also found in Saru. The motivation to do so would have been because Saru discloses the benefit of the use of AutoCAD for 3D modeling, which is less restrictive, as it offers more room for improved building visualization (Saru, page 31, lines 14 - 18).

For claim 13: The combination of Nielsen and Saru discloses claim 13: The system of claim 12, wherein:
the processor being further configured for associating each of the one or more location identifiers with a closed polygon of the one or more closed polygons comprises the processor being configured for assigning each location identifier to a polygon with at least one of minimal distance and maximal overlap (Saru, page 28, lines 10 - 12 discloses the maximum variance between the difference of a footprint and floorplan of a building, shown in FIG. 18.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engineering plans of a facility generated from aerial/satellite images teaching of Nielsen with the overlay of floorplans on a building footprint teaching of Saru, along with the additional teaching of maximum variance between a footprint and floorplan of a building, also found in Saru. The motivation to do so would have been because Saru discloses the benefit of the use of AutoCAD for 3D modeling, which is less restrictive, as it offers more room for improved building visualization (Saru, page 31, lines 14 - 18).

As per claims 14, 19, 20, 21, 22, 25 and 26, note the rejections of claims 1, 6, 7, 8, 9, 12 and 13 above. The instant claims 14, 19, 20, 21, 22, 25 and 26 recite substantially the same limitations as the above rejected claims 1, 6, 7, 8, 9, 12 and 13, and are therefore rejected under the same prior art teachings.

For claim 17: The combination of Nielsen and Saru discloses claim 17: The method of claim 14, wherein:
operating the processor to classify the CAD file comprises operating the processor to: receive a latitude and longitude of the facility (Nielsen, paragraph [0026] discloses information with regards to latitude and longitude coordinates of where the installation is to be located obtained.)

retrieve satellite imagery of the latitude and longitude of the facility (Nielsen, paragraph [0026] discloses the latitude and longitude coordinates of the location of an installation used in the image data of the work site, and paragraph [0028] adds aerial or satellite images of the work site in image data.)

and segment the facility from the retrieved satellite imagery to use as the site plan (Nielsen, paragraph [0070] discloses information from images including a plurality of features.)

For claim 18: The prior art of Nielsen discloses claim 18: The method of claim 17, wherein:
operating the processor to segment the facility from the retrieved satellite imagery segmenting the facility from the retrieved satellite imagery comprises operating the processor to segment one or more buildings from the retrieved satellite imagery (Nielsen, paragraph [0070] discloses aerial images of the work site used to indicate features including buildings as well as utility infrastructure.)

Nielsen does not expressly disclose:
align each of the one or more segmented buildings to a floor of a CAD file in the set; and 
identify the segmented building having a smallest alignment difference as the facility.

Saru however discloses:
align each of the one or more segmented buildings to a floor of a CAD file in the set (Saru, page 28, lines 10 - 11 discloses overlaying floorplans on the building footprint, as shown in FIG. 18.)

(Saru, page 28, lines 10 - 17 discloses a comparison with the floorplan and building footprint, providing a variance or difference between the floorplan and footprint.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the engineering plans of a facility generated from aerial/satellite images teaching of Nielsen with the overlay of floorplans on a building footprint teaching of Saru, along with the additional teaching of a comparison between boundaries of a floorplan and footprint of a building, also found in Saru. The motivation to do so would have been because Saru discloses the benefit of the use of AutoCAD for 3D modeling, which is less restrictive, as it offers more room for improved building visualization (Saru, page 31, lines 14 - 18).

Allowable Subject Matter
Claims 2 - 4, 10, 11,15, 16, 23, and 24 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Nielsen et al (U.S. PG Pub 2012/0065944 A1) discloses engineering plans of a facility generated from aerial/satellite images, with Saru (“Integrating Building Plans into Existing Cadastral System”) adding an overlay of floorplans on a building footprint, along with the additional teaching of a comparison between boundaries of a floorplan and footprint of a building to determine if it is within a variance.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 2 and 15, wherein the processor being configured for generating an electronic map further comprises the processor being configured for: 
extracting one or more CAD content from the CAD file, the one or more CAD content comprising at least one layer and at least one entity; 

determining a drawing context for the electronic map from the one or more CAD content; 
generating an internal data representation of the CAD file by mapping each of the at least one entity to an object in the electronic map; and 
drawing geometry based on the internal data representation of the CAD file and the drawing context to provide the electronic map.

Dependent claims 3, 4, and 16 are allowable under 35 U.S.C. 103 for depending from claims 2 and 15, allowable base claims under 35 U.S.C. 103.

	Claims 10 and 23, wherein the processor being further configured for aligning objects in the at least one electronic map for the facility, based on the layer of the object comprises the processor being configured for:
identifying common geometry objects that are common to the site plan and one or more floor plans;
rendering an image of the site plan using a first scaling factor to draw the common geometry objects; and
for each floor plan: 
rendering an image of the floor plan using the first scaling factor to draw the common geometry objects; 
determining a transformation that aligns the image of the floor plan with the image of the site plan; and 
applying the transformation to each common geometry object of the floor plan in the electronic map.

Dependent claims 11 and 24 are allowable under 35 U.S.C. 103 for depending from claims 10 and 23, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
March 25, 2022